Name: 83/221/EEC: Commission Decision of 22 April 1983 withdrawing the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  regions of EU Member States
 Date Published: 1983-05-07

 Avis juridique important|31983D022183/221/EEC: Commission Decision of 22 April 1983 withdrawing the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever Official Journal L 121 , 07/05/1983 P. 0029 - 0030 Spanish special edition: Chapter 03 Volume 27 P. 0180 Portuguese special edition Chapter 03 Volume 27 P. 0180 *****COMMISSION DECISION of 22 April 1983 withdrawing the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever (83/221/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 82/893/EEC (2), and in particular Article 4c (1) (c) thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 82/893/EEC and in particular Article 13a (2) thereof, Whereas Council Decision 82/838/EEC (4) recognizes certain parts of the territory of the Federal Republic of Germany as being either officially swine-fever-free or swine-fever-free; Whereas outbreaks of classical swine fever have been recorded in some of the parts of the territory of the Federal Republic of Germany referred to in Annexes I and II to Decision 82/838/EEC; Whereas, by Decision 83/28/EEC (5), the Commission has suspended for a period of 15 days the status of official freedom from swine fever or freedom from swine fever of affected parts of German territory; Whereas taking account of the epidemiological evolution of the disease, the Commission, by Decision 83/68/EEC (6), temporarily prolonged this period of suspension for certain regions beyond the 15 days provided for initially; Whereas, since that time, study of the epidemiological situation leads to the conclusion that the disease has persisted in certain districts and it is necessary to withdraw the status of officially swine-fever-free from these districts; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The status of those parts of the territory of the Federal Republic of Germany as areas recognized to be officially swine-fever-free within the meaning of Article 4c (1) (c) of Directive 64/432/EEC is withdrawn for the regions listed in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 April 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 378, 31. 12. 1982, p. 57. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 352, 14. 12. 1982, p. 27. (5) OJ No L 31, 2. 2. 1983, p. 24. (6) OJ No L 47, 19. 2. 1983, p. 21. ANNEX Regions in the Federal Republic of Germany for which the official swine-fever-free status is withdrawn The Regierungsbezirk Braunschweig.